SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). FIRST QUARTER OF 2013 RESULTS Rio de Janeiro – April 26, 2013 – Petrobras today announces its consolidated results stated in millions of U.S. dollars, prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board - IASB. Consolidated net income attributable to the shareholders of Petrobras reached US$3,854 million in the 1Q-2013. Adjusted EBITDA reached US$8,133 million in the 1Q-2013, 40% higher compared to the 4Q-2012. Highlights (in millions of U.S. dollars) For the first quarter of 4Q-2012 1Q13 X 4Q12 (%) 2013 2(%) 3,763 2 Consolidated net income attributable to the shareholders of Petrobras 3,854 5,212 (26) 2,614 (2) Total domestic and international crude oil and natural gas production (Mbbl/d) 2,552 2,676 ( 5) 5,803 40 Adjusted EBITDA 8,133 9,345 (13) The Company reported 1Q-2013 earnings of US$3,854 million and the following highlights: · A 5.4% increase of diesel prices and a 6.6% increase of gasoline prices in January 30, as well as a 5% increase of diesel prices in March 6, helped reduce the gap between domestic prices for oil products and international prices. · Higher performance indicators in refining operations, reaching 2,083 Mbbl/d of feedstock processed (6% increase compared to the 4Q-2012), reducing oil products imports. · A 40% increase in the adjusted EBITDA, compared to the 4Q-2012, driven by lower operating expenses, along with the highlights above. · Oil production decreased as previously scheduled, due to a higher number of stoppages and to the natural production decline of the fields, partially offset by the higher production of the new production systems. · On February 20, 2013 the Company reached the level of 300 Mbbl/d of oil production at the pre-salt layer. Comments from the CEO - Mrs. Maria das Graças Silva Foster Dear Shareholders and Investors, In the first quarter of 2013, we achieved a net income before financial results, share of profit of equity-accounted investments and income taxes of US$ 4.9 billion, which represents an increase of 77% as compared to the prior quarter. Of the principal factor behind this improvement, I would like to highlight the increases in diesel and gasoline prices which took place in January and March 2013, higher production of oil products at our refineries, and lower operating expenses. Net income attributable to the shareholders of Petrobras was US$ 3.9 billion, in line with the net income of 4Q12, which benefited from US$ 1.0 billion in lower income tax due to the provisioning of interest on capital. As we previously announced, oil production fell in the 1Q13 (4% as compared to 4Q12). In our 2013-2017 Business & Management Plan (2013-17 BMP), we stated that average production of oil and natural gas throughout 2013 would be similar to that of 2012, with lower levels in the first half of the year due to a higher rate of maintenance stoppages. In 1Q13 our average refinery output set new daily records of processing. Throughput was 2,127 thousand bpd, increasing 6% over the previous quarter as a result of higher operational efficiency in refineries, with an average utilization factor of 98%. We also maintained excellent operating performance in our gas and power business during the quarter, supplying an average of 88 million m
